Case 5:19-cv-01574-PA-SHK Document 13 Filed 09/06/19 Page 1 of 9 Page ID #:39



  1 Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
    MANNING LAW, APC
  2 20062 S.W. Birch St., Suite 200
  3 Newport Beach, CA 92660
    Office: (949) 200-8755
  4 DisabilityRights@manninglawoffice.com
  5
    Attorneys for Plaintiff
  6 JAMES RUTHERFORD
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA

 10
 11 JAMES RUTHERFORD, an
    individual,                             Case No.: 5:19-cv-01574-PA-SHK
 12
                Plaintiff,                  PLAINTIFF’S RESPONSE TO OSC
 13
    v.                                      REGARDING SUPPLEMENTAL
 14                                         JURISDICTION
 15 GOOD NITE INN REDLANDS,
    INC., a California corporation;         [Filed concurrently with Declaration of
 16 D.T.M. LAND COMPANY, LLC, a             Plaintiff James Rutherford and Declaration
                                            of Joseph R. Manning, Jr.]
 17 California limited liability company;
    and DOES 1-10 inclusive,
 18
 19             Defendants.

 20
 21
 22
 23
 24
 25
 26
 27
 28


                   PLAINTIFF’S RESPONSE TO OSC RE SUPPLEMENTAL JURISDICTION
Case 5:19-cv-01574-PA-SHK Document 13 Filed 09/06/19 Page 2 of 9 Page ID #:40



  1        Plaintiff James Rutherford (“Plaintiff”) submits his response to this Court’s
  2 Order to Show Cause why the Court should exercise supplemental jurisdiction over
  3 the Plaintiff’s Unruh Act state law claim asserted in the Complaint.
  4 A.     Introduction
  5        Plaintiff alleges two causes of action: (1) Violation of the Americans With
  6 Disabilities Act of 1990, 42 U.S.C. §12181 et seq. (“ADA”) and (2) Violation of the
  7 Unruh Civil Rights Act, California Civil Code § 51 et seq. (“Unruh Act”).
  8        The Court recognized that it has supplemental jurisdiction over Plaintiff’s
  9 Unruh Act claim under 28 U.S.C. § 1367(a) but questions whether it should exercise
 10 supplemental jurisdiction. The exercise of supplemental jurisdiction is usually
 11 mandatory, unless the exercise of jurisdiction is prohibited by section 1367(b) or
 12 falls under one of the exceptions set forth in section 1367(c). “[U]nless a court
 13 properly invokes a section 1367(c) category exercising its discretion to decline to
 14 entertain pendent claims, supplemental jurisdiction must be asserted.” Executive
 15 Software N. Am., Inc. v. U.S. Dist. Court for the N. Dist. of Cal., 24 F.3d 1545,
 16 1555-56 (9th Cir. 1994), overruled on other grounds, Cal. Dep't of Water Res. v.
 17 Powerex Corp., 533 F.3d 1087, 1093 (9th Cir. 2008).
 18        A court may decline to exercise supplemental jurisdiction over a related state
 19 claim only if: “(1) the claim raises a novel or complex issue of State law, (2) the
 20 claim substantially predominates over the claim or claims over which the district
 21 court has original jurisdiction, (3) the district court has dismissed all claims over
 22 which it has original jurisdiction, or (4) in exceptional circumstances, there are other
 23 compelling reasons for declining jurisdiction.” 28 U.S.C. § 1367(c).
 24        The Court inquires whether it should decline to exercise supplemental
 25 jurisdiction over Plaintiff’s related Unruh Act claim after weighing “the values of
 26 judicial economy, convenience, fairness, and comity.” City of Chicago v. Int’l Coll.
 27 of Surgeons, 522 U.S. 156, 173, 118 S. Ct. 523, 534, 139 L. Ed. 2d 525 (1997); Mine
 28 Workers v. Gibbs, 383 U.S. 715, 725 (1966)); quoting Carnegie-Mellon Univ. v.

                                                1
                   PLAINTIFF’S RESPONSE TO OSC RE SUPPLEMENTAL JURISDICTION
Case 5:19-cv-01574-PA-SHK Document 13 Filed 09/06/19 Page 3 of 9 Page ID #:41



  1 Cohill, 484 U.S. 343, 350, 108 S. Ct. 614, 619, 98 L. Ed. 2d 720 (1988) (“[T]he
  2 doctrine of pendent jurisdiction thus is a doctrine of flexibility, designed to allow
  3 courts to deal with cases involving pendent claims in the manner that most sensibly
  4 accommodates a range of concerns and values”). 1
  5        The Court should exercise supplemental jurisdiction over Plaintiff’s Unruh
  6 Act claims because all of the value factors weigh in favor of the Court exercising
  7 supplemental jurisdiction and there are no “compelling reasons” to decline
  8 jurisdiction under Section 1367(c). Further, Plaintiff only seeks statutory damages
  9 for three violations of the Unruh Act (two violations for denial of access and one for
 10 deterrence); a minimal amount that lessens potential that the state law claim
 11 “substantially predominates” over his ADA claim. See Gibbs, 383 U.S. at 726.
 12 (Declaration of James Rutherford ¶ 3) (Complaint Prayer ¶¶ 2-3).
 13 B.     Judicial Economy And Fairness Weigh In Favor Of Exercising
 14        Supplemental Jurisdiction Over Plaintiff’s Unruh Act Claim
 15        The “justification” underlying the decision whether to maintain supplemental
 16 jurisdiction or dismiss a case “lies in considerations of judicial economy,
 17 convenience and fairness to litigants...” Gibbs, 383 U.S. at 726 (emphasis added).
 18 In fact, Courts have recognized that judicial economy is the “essential policy behind
 19 the modern doctrine of pendent jurisdiction” and it supports “the retention of
 20 pendent jurisdiction in any case where substantial judicial resources have already
 21 been committed, so that sending the case to another court will cause a substantial
 22 duplication of effort.” Id., citing Rosado v. Wyman, 397 U.S. 397, 405 (1970).
 23        The Supreme Court has “shunned” any sort of knee-jerk dismissal preference
 24 in favor of a “common sense policy of pendent jurisdiction – the conservation of
 25
 26
     Based on the OSC’s emphasis on the Gibbs value factors, the Court appears
      1

 27 mainly concerned about whether to exercise supplemental jurisdiction under section
    1367(c)(4) for “other compelling reasons for declining jurisdiction.”
 28

                                              2
                   PLAINTIFF’S RESPONSE TO OSC RE SUPPLEMENTAL JURISDICTION
Case 5:19-cv-01574-PA-SHK Document 13 Filed 09/06/19 Page 4 of 9 Page ID #:42



  1 judicial energy and the avoidance of multiplicity of litigation.” Rosado, 397 U.S. at
  2 405. The Supreme Court itself has “made clear that [its Gibbs] statement does not
  3 establish a mandatory rule to be applied inflexibly in all cases.” Carnegie-Mellon
  4 Univ. v. Cohill, 484 U.S. 343, 350, fn. 7 (1988).
  5         In other words, there must be a consideration of the impact that dismissal will
  6 have on judicial economy with an eye towards the avoidance of multiplicity of
  7 litigation. “In deciding whether to extend supplemental jurisdiction over pendent
  8 state claims, courts must consider and weigh whether the extension of jurisdiction
  9 will serve the principles of judicial economy, convenience and fairness to the
 10 litigants, and comity to the states.” Carnegie-Mellon Univ. at 350, fn. 7.
 11         The principles of judicial economy are not served by dismissing Plaintiff’s
 12 state claim, forcing Plaintiff to refile it in state court and pay a new filing fee, pay for
 13 new service of process, have the defendant pay the state court required first
 14 appearance fees, holding a case management conference, filing dispositive motions
 15 that will raise the identical issues that would be here, and then prepare for a separate
 16 trial date. “Forcing these parties to litigate two nearly-identical cases in separate
 17 venues—one here and one in state court—is neither convenient, economical, nor
 18 fair.” Baker v. Palo Alto University, Inc., 2014 WL 631452, *2 (N.D. Cal. 2014).
 19         Exercising supplemental jurisdiction over Plaintiff’s Unruh Act claim does
 20 not infringe upon any principle of comity, especially given that this state claim is
 21 entirely predicated upon a federal violation. In fact, the concept of comity weighs
 22 heavily in favor of keeping the present case in federal court under these
 23 circumstances. “There may, on the other hand, be situations in which the state claim
 24 is so closely tied to questions of federal policy that the argument for exercise of
 25 pendent jurisdiction is particularly strong.” Gibbs, 383 U.S. at 727.
 26 C.      Duplicative Litigation Will Be Expensive And Inconvenient To All Parties
 27         And Mostly Unfair To Defendant
 28         As was stated above, a chief consideration in the decision to maintain

                                                  3
                    PLAINTIFF’S RESPONSE TO OSC RE SUPPLEMENTAL JURISDICTION
Case 5:19-cv-01574-PA-SHK Document 13 Filed 09/06/19 Page 5 of 9 Page ID #:43



  1 supplemental jurisdiction or dismiss a case, “lies in … fairness to litigants...” United
  2 Mine Workers of America v. Gibbs, 383 U.S. at 726. Here, the only person who is
  3 guaranteed a “win” should this case be dismissed is defense counsel who will be
  4 afforded duplicative work and fees.
  5         1.     Only a Prevailing Plaintiff is Entitled to Attorney’s Fees
  6         To establish that her rights under the ADA were violated and, therefore, that
  7 there was a violation of the Unruh Civil Rights Act, “a plaintiff must show that: (1)
  8 she is disabled within the meaning of the ADA; (2) the defendant is a private entity
  9 that owns, leases, or operates a place of public accommodation; and (3) the plaintiff
 10 was denied public accommodations by the defendant because of her disability.”
 11 Arizona ex rel. Goddard v. Harkins Amusement Enterprises, Inc., 603 F.3d 666, 670
 12 (9th Cir. 2010). “The third element - whether plaintiffs were denied public
 13 accommodations on the basis of disability – is met if there was a violation of
 14 applicable accessibility standards.” Moeller v. Taco Bell Corp., 816 F.Supp.2d 831,
 15 847 (N.D. Cal. 2011) citing Chapman, 631 F.3d at 945. This is because
 16 discrimination is defined both as either a failure to ensure that alterations are
 17 “readily accessible to and useable by persons with disabilities” and, where there are
 18 no    alterations,   “a   failure   to   remove    architectural   barriers…in     existing
 19 facilities…where such removal is readily achievable.” 42 U.S.C. §§ 12183(a)(2);
 20 12182(b)(2)(A)(iv).
 21         Based on the above factors, it is more than likely that Plaintiff will prevail,
 22 whether in federal or state court. If Plaintiff’s Unruh Act claim is dismissed and he
 23 is forced to refile in state court, state court fees will be added on to any federal fees.
 24         2.     Defendants Have Legal Fees Regardless of the Outcome
 25         The Defendants hereto do not benefit from multiple litigation, regardless of
 26 the forum. Defendants have the unhappy prospect of paying two sets of legal fees:
 27 their own and Plaintiff’s. With regard to Plaintiff’s fees, state court is not a “do-
 28 over.” California’s civil rights attorneys’ fees statutes contemplate reimbursement

                                                 4
                    PLAINTIFF’S RESPONSE TO OSC RE SUPPLEMENTAL JURISDICTION
Case 5:19-cv-01574-PA-SHK Document 13 Filed 09/06/19 Page 6 of 9 Page ID #:44



  1 for fees incurred in ancillary or related proceedings, including federal court actions,
  2 which are inextricably intertwined with the matters before the State Court.
  3 Children’s Hospital and Med. Ctr. v. Belshe, 97 Cal.App.4th 740 (2002); see also
  4 Wallace v. Consumer Cooperative of Berkeley, Inc., 170 Cal.App.3d 836 (1985)
  5 (awarding attorneys’ fees for time expended in preceding administrative proceedings
  6 and in a related civil penalty action). In Children’s Hospital, a case involving
  7 attorneys’ fees awarded pursuant to California Code of Civil Procedure § 1021.5
  8 with approximately one-third of the hours compensated being devoted to related
  9 federal court proceedings, the Court noted that:
 10         California case law clearly provides a trial court discretion to award a
            fee that compensates work performed in a collateral action that may
 11         not have been absolutely necessary to the action in which fees are
 12         awarded but was nonetheless closely related to the action in which
            fees are sought and useful to its resolution. . . The ancillary judicial
 13         proceedings with which we are here concerned related very directly to
 14         the issues presented in the action in which fees were awarded, and
            respondents prevailed in those proceedings. While the federal
 15         proceedings may not have been a necessary precondition of the
 16         superior court action, they materially contributed to the resolution of
            the constitutional issues presented to that court. The federal rulings
 17         not only relieved the superior court of burdensome adjudicative
 18         responsibilities it would otherwise have had to undertake but
            diminished the work required of counsel.
 19
    Id. at 780-781.
 20
            Similarly, in Best v. California Apprenticeship Council, the Court awarded
 21
    fees for work on pre-litigation administrative proceedings finding that plaintiff’s
 22
    various proceedings were but “one course of legal redress” “successfully followed
 23
    through to its finish.” 193 Cal.App.3d 1448, 1465 (1987).
 24
            Not unlike the case in Best, the instant federal matter and any subsequent state
 25
    action are one course of legal redress which Plaintiff will simply “follow through to
 26
    [the] finish.” Plaintiff brought this action in federal court seeking relief for violation
 27
    of federal and state disability access laws. He will continue to pursue remaining
 28
    claims in state court if this Court relinquishes its discretionary supplemental
                                                 5
                    PLAINTIFF’S RESPONSE TO OSC RE SUPPLEMENTAL JURISDICTION
Case 5:19-cv-01574-PA-SHK Document 13 Filed 09/06/19 Page 7 of 9 Page ID #:45



  1 jurisdiction.   Thus, Plaintiff will not seek attorneys’ fees for two separate and
  2 distinct matters, but will seek fees for the successful prosecution of his case in
  3 whole, including the Unruh Act claims that were “brought through a single legal
  4 avenue which commenced” in federal court. Best at 1465.
  5 D.     The Prefiling State Court Procedures of CCP 425 Do Not Change The
  6        Gibbs Judicial Economy And Fairness Analysis
  7        Plaintiff confirmed that he “has filed 10 or more complaints alleging a
  8 construction-related accessibility violation within the 12-month period immediately
  9 preceding the filing of the current complaint alleging a construction-related
 10 accessibility violation” and meets the definition of “high-frequency litigant”
 11 (California Civil Procedure Code § 425.55(b)(1)) (Declaration of James Rutherford
 12 ¶ 2). Plaintiff’s counsel is not a “high-frequency litigant” as defined by CCP §
 13 425.55(b)(2) (Declaration of Joseph R. Manning, Jr. ¶ 2).
 14        Irrespective that Plaintiff is a high frequency litigant, courts have consistently
 15 found that California’s high frequency litigant requirements are procedural and do
 16 not apply in federal court under Erie doctrine principles. See, e.g., Oliver v. In-N-
 17 Out Burgers, 286 F.R.D. 475, 477-78 (S.D. Cal. 2012) (noting that the provisions of
 18 Cal. Code Civ. Proc. § 425.50 conflict with Federal Rule of Civil Procedure 8(a)(2)
 19 and applying the Federal Rules); Strong v. Diana E. Johnson, Trustee of the Diana
 20 E. Johnson Trust Dated July 25, 2013, No. 16cv1289-LAB (JMA), 2017 WL
 21 201737, at *3 (S.D. Cal. Jan. 18, 2017) (“Defendant has raised arguments
 22 concerning Strong's failure to comply with Cal. Civ. Proc. Code §§ 425.50, et seq.
 23 and Cal. Civil Code §§ 52 and 54.3. But under the Erie Doctrine, the Court applies
 24 federal, not state, procedural requirements.”); Johnson v. Mariani, 2017 WL
 25 2929453, at *2 (N.D. Cal. July 10, 2017) (“the Court finds that the complaint need
 26 not meet the pleading requirements set forth in § 425.50 because those requirements
 27 are state procedural rules and are not applicable to the complaint here.”); Anglin v.
 28 Bakersfield Prosthetics & Orthotics Center, Inc., 2013 WL 6858444 at *5 (E.D. Cal.

                                               6
                    PLAINTIFF’S RESPONSE TO OSC RE SUPPLEMENTAL JURISDICTION
Case 5:19-cv-01574-PA-SHK Document 13 Filed 09/06/19 Page 8 of 9 Page ID #:46



  1 Dec. 30, 2013) (“[T]he requirements of CCP section 425.50 do not govern Plaintiff's
  2 complaint in federal court....”).
  3        More importantly, however, whether or not Plaintiff is a high frequency
  4 litigant that triggers prefiling state law procedural requirements (that do not apply in
  5 federal court), the same Gibbs values of judicial economy, convenience, fairness,
  6 and comity as described above weigh in favor of this Court continuing to exercise
  7 supplemental jurisdiction over Plaintiff’s Unruh Act claim.
  8 E.     Plaintiff’s Unruh Act Claim Does Not Predominate Nor Raise Novel Or
  9        Complex Issues Of State Law Because Plaintiff Seeks Damages For Only
 10        Three Statutory Violations That Are Premised On Violation Of The ADA
 11        Plaintiff’s Unruh Act claim is so closely linked with his ADA claim such that
 12 Defendant’s violation of the ADA is a violation of the Unruh Act under Civ. Code §
 13 51(f), 52(a). (Complaint ¶ 37). Accordingly, the Unruh Act claim does not raise any
 14 legal issues that are any more novel or complex (or different) from his ADA claim
 15 over which the Court has original jurisdiction. For this same reason, Plaintiff’s
 16 Unruh Act also cannot predominate over his ADA claim on the scope of the issues.
 17 See Gibbs, 383 U.S. at 726 (state laws can “substantially predominate …in terms of
 18 proof, of the scope of the issues raised, or of the comprehensiveness of the remedy
 19 sought.”).
 20        Moreover, the damages and injunctive relief that Plaintiff seeks do not
 21 significantly overstep what he seeks from the ADA. Plaintiff has declared that he
 22 seeks statutory damages for only three violations of the Unruh Act for a total of
 23 $12,000.00; two violations for denial of access and one for deterrence. See e.g.
 24 Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist. LEXIS 150740 (USDC
 25 Cal, E.D. 2016); Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d
 26 1093 (9th Cir. 2017) (Declaration of James Rutherford ¶ 3) (Complaint Prayer ¶¶ 2-
 27 3). Additionally, injunctive relief sought pursuant to the Unruh Act is identical to
 28 what is sought under the ADA. (Complaint Prayer ¶ 1).

                                               7
                   PLAINTIFF’S RESPONSE TO OSC RE SUPPLEMENTAL JURISDICTION
Case 5:19-cv-01574-PA-SHK Document 13 Filed 09/06/19 Page 9 of 9 Page ID #:47



  1 F.     Conclusion
  2        Plaintiff respectfully requests that Court continue to exercise supplemental
  3 jurisdiction over Plaintiff’s Unruh Act claims because all of the Gibbs value factors
  4 weigh in favor supplemental jurisdiction and there are therefore no “compelling
  5 reasons” to decline jurisdiction under section 1367(c). Further, Plaintiff’s state law
  6 claim is premised on a violation of the ADA and Plaintiff seeks minimal statutory
  7 damages, such that his Unruh Act claim does not predominate over his ADA claim.
  8
  9
 10 DATED: September 6, 2019            Respectfully submitted,
                                        MANNING LAW APC
 11
 12
                                        By: /s/ Joseph R. Manning, Jr.
 13                                           Joseph R. Manning, Jr.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              8
                   PLAINTIFF’S RESPONSE TO OSC RE SUPPLEMENTAL JURISDICTION
